Citation Nr: 1040541	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for chronic fatigue syndrome, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.

4.  Entitlement to a separate compensable rating for any 
neurologic manifestations, such as upper extremity radiculopathy, 
of degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In April 2010, the Veteran and his wife testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The issue of entitlement to a separate compensable rating for any 
neurologic manifestations of degenerative disc disease of the 
cervical spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


(CONTINUED ON FOLLOWING PAGE)



FINDINGS OF FACT

1.  A February 2004 rating decision, which denied service 
connection for fatigue, claimed as due to an undiagnosed illness, 
is final.

2.  The evidence associated with the claims file subsequent to 
the February 2004 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for fatigue, claimed as due to an undiagnosed illness, and raises 
a reasonable possibility of substantiating the claim.

3.  The Veteran served on active duty in Southwest Asia during 
the Persian Gulf War.

4.  The Veteran's claimed fatigue is a manifestation of his 
service-connected fibromyalgia and is specifically included in 
the rating criteria used for the evaluation of that disorder.

5.  The evidence of record does not show that the Veteran's 
cervical spine disability was manifested by forward flexion of 
less than 15 degrees, or ankylosis, or incapacitating episodes of 
a total duration of at least four weeks but less than six weeks 
during the past 12 months


CONCLUSIONS OF LAW

1.  Evidence received since the final February 2004 determination 
wherein the RO denied the Veteran's claim for service connection 
for fatigue, claimed as due to an undiagnosed illness, is new and 
material and the Veteran's claim for service connection for 
chronic fatigue syndrome, claimed as due to an undiagnosed 
illness, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2010).

2.  The criteria for service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

3.  The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
5237 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in October 
2007 and August 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed in a supplemental statement 
of the case issued in November 2009.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)). 

The Court recently in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to these matters was provided in the October 2007 
correspondence.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  Given 
the favorable determination reached in this decision regarding 
the submission of new and material evidence to reopen the claim 
for service connection for chronic fatigue syndrome, claimed as 
due to an undiagnosed illness, the Board is satisfied that 
adequate development has taken place and that there is a sound 
evidentiary basis for resolution of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for chronic fatigue syndrome.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  In view of the 
above, the Board finds that the notice requirements pertinent to 
the issues on appeal have been met.

The duty to assist also has been fulfilled as private and VA 
medical records relevant to these matters have been requested or 
obtained and the Veteran was provided with VA examinations.  The 
Board finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA laws and regulations and to move forward 
with these claims would not cause any prejudice to the Veteran.

New and Material Evidence

The Veteran seeks service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.  The RO 
previously considered and denied a claim for service connection 
for fatigue, claimed as due to an undiagnosed illness, in a 
February 2004 rating decision.  The Veteran did not perfect his 
appeal of this decision and, as such, it has become final.  38 
U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will 
undertake a de novo review of the new and material evidence 
issue.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The VA may then proceed to the merits of 
the claim on the basis of all of the evidence of record.

The claim for service connection for fatigue, claimed as due to 
an undiagnosed illness, was formerly denied in a February 2004 
rating decision as the RO found that the evidence established 
that any fatigue disability resulted from poor sleep due to sleep 
apnea, a diagnosed disorder that was not shown in service.  

At the time of the February 2004 rating decision the evidence of 
record consisted of service treatment records; private medical 
evidence, in particular from his physician, B.R.P., M.D., dated 
from November 1997 to October 2003; and reports of VA 
examinations dated in October and November 2003.  Not all of this 
evidence pertained to the Veteran's claim for service connection 
for chronic fatigue syndrome.

Subsequently associated with the claims file after the February 
2004 rating decision were VA treatment records dated from June 
1993 to November 1993, from October 1998 to November 1998, and 
from May 2000 to October 2009; private medical evidence dated in 
April 2007; correspondence from Dr. B.R.P. dated in March 2009 to 
the effect that after extensive testing he had concluded that the 
Veteran's symptoms of fatigue and tiredness were not identified 
with any medical condition and were due to chronic fatigue 
syndrome; additional correspondence dated in October 2009 from 
Dr. B.R.P. that the Veteran's fatigue "may have some 
association" with exposure to chemicals in the Gulf War; other 
reports of VA examinations conducted in June 2005 (and an 
addendum dated in September 2006), April 2008, and January 2009, 
including the opinion of the latter examiner that the Veteran had 
a diagnosis of fibromyalgia but did not have a diagnosis of 
chronic fatigue syndrome; transcripts of the Veteran's September 
2004 and April 2010 Board hearings; and copies of written 
submissions from the Veteran and his representative.  Portions of 
the additional evidence submitted subsequent to February 2004 
pertained to the Veteran's other claims for compensation. 

The evidence submitted subsequent to the February 2004 rating 
decision is new, in that it was not previously of record and is 
also material.  As noted above, the claim was initially denied as 
the RO found that the evidence established that any fatigue 
disability resulted from poor sleep due to sleep apnea, a 
diagnosed disorder that was not shown in service.  Subsequent to 
the final February 2004 decision, correspondence received from 
the Veteran's private physician, Dr. B.R.P., showed a separate 
finding of chronic fatigue syndrome and Dr. B.R.P.'s medical 
opinion that the Veteran's chronic fatigue syndrome might be 
associated with his exposure to chemicals in the Persian Gulf 
War.  The RO was not clear when it reopened the Veteran's claim 
why it had done so.  Having done so, however, the Veteran was 
provided a VA examination in January 2009.  The January 2009 VA 
examiner failed to diagnose chronic fatigue syndrome.  Thus, it 
appears that the RO had reopened the claim due to Dr. B.R.P.'s 
correspondence and opinions.  The Board too finds such evidence 
sufficient to reopen the Veteran's claim in this case.  Presumed 
credible, the additional evidence received since the February 
2004 rating decision reflects that the Veteran has been diagnosed 
with chronic fatigue syndrome and that this disability is related 
to service.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) 
(finding that "the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied").

Therefore, the evidence submitted since the final February 2004 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection for chronic fatigue syndrome, 
claimed as due to an undiagnosed illness, is reopened.  

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, in order to establish direct service connection for a 
claimed disorder, there must be (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Because the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection also 
may be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for (1) a Persian Gulf 
Veteran who (2) exhibits objective indications of chronic 
disability resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those listed 
in paragraph (b) of 38 C.F.R. § 3.317; which (3) became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 
18, 2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's "signs 
or symptoms" need not be shown by medical evidence; however, the 
regulation does specifically require some "objective 
indications" of disability.  See 38 C.F.R. § 3.317(a).  
"Objective indications of chronic disability include both 
'signs,' in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical, indicators 
that are capable of independent verification."  38 C.F.R. 
§ 3.317(a)(2).  Thus, although medical evidence of signs or 
symptoms is clearly not required to grant a claim, the regulation 
does require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multisymptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi-symptom 
illness.

A "medically unexplained chronic multi-symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multisymptom 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Chronic Fatigue Syndrome

The Veteran maintains that he has suffered from fatigue since 
some time after discharge from service and, in essence, contends 
that his fatigue is service-related.  There is no dispute that 
the Veteran served in the Southwest Asia theater of operations, 
though his DD Form 214 does not provide the exact dates of this 
foreign service.  However, it discloses that he received the 
Southwest Asia Service Medal and the Saudi Arabia Kuwait 
Liberation Medal.  Information in the claims file and from the 
Veteran's testimony indicates that he served in the Southwest 
Asia theater from December 1990 to March or April 1991.  

Service treatment records reveal that while stationed in Germany 
in March 1990 the Veteran was seen for complaints of general 
weakness and malaise that he said had lasted for four weeks.  The 
examiner noted an unknown illness or weakness of unknown etiology 
and counseled a balanced diet and proper rest at night.  No 
further mention of such complaints is found in the service 
treatment records.  A discharge examination is not found in the 
claims file.  

Post-service, an October 1998 Persian Gulf registry document 
noted that the Veteran was an anti-tank crewman while in 
Southwest Asia and was the headquarters platoon sergeant for a 
tank company.  No headaches or fatigue symptoms were noted on the 
registry documents.  

A May 2000 VA medical record revealed that the Veteran was seen 
for complaints of fatigue and dry skin with itching on his back.  
He was assessed with fatigue.  Lifestyle changes were discussed, 
including exercise and regular sleep periods.

Private medical records dated from November 1997 to October 2003 
indicate that he was treated for sleep apnea in 2003, but had 
difficulty tolerating the CPAP mask used in treatment.  They also 
show treatment in 2003 for intermittent headaches.  The examiner 
noted possible migraine or tension headaches or exposure to 
toxins at work.  

In a June 2003 letter, Dr. B.R.P., the Veteran's private 
physician, noted that he had treated the Veteran since April 1998 
for multiple problems, including urticaria, visual abnormality, 
an episode of paresthesia of unknown etiology, multiple upper 
respiratory tract infections, headaches, and chronic fatigue and 
tiredness.  It was noted that the Veteran was diagnosed with 
sleep apnea.

The Veteran underwent a VA examination in October 2003.  The 
Veteran complained of sleep disturbances and that he had stopped 
using a CPAP machine for sleep apnea.  He also complained of 
chronic fatigue, occasional headaches, occasional numbness in his 
forearms, occasional itching and occasional neck and back pain 
that he ascribed to two motor vehicle accidents in service.  

On examination, no obvious skin lesions, flaking or scaling were 
found.  Normal muscle movement was noted and neurologic 
examination revealed no sensory or motor abnormalities.  The 
examiner noted that the Veteran's diagnosed sleep apnea could 
explain his feelings of chronic fatigue and that he was not 
currently complaining of headaches.  It also was noted that the 
Veteran worked at a zinc plant.

In February 2004 the Veteran was seen at a VA clinic for 
excessive daytime sleepiness.  His diagnosis of sleep apnea by a 
local physician and a private 2003 sleep study were noted.  

An April 2007 private medical record revealed that the Veteran 
was treated by Dr. B.R.P. for fatigue which apparently was 
getting worse.  While the Veteran averaged 7 to 8 hours of sleep 
per night, he often woke up after only 1 to 2 hours.  He denied 
associated symptoms such as anxiety or depression.  Assessment 
was chronic fatigue syndrome with fibromyalgia listed as a 
differential diagnosis.  Provigil was prescribed.  

VA medical records dated in February 2008, April 2008, May 2008 
and June 2009 noted that the Veteran continued to have persistent 
chronic fatigue.  It was noted that the etiology was undetermined 
and that the Veteran's work-up had been unrevealing.  The 
examiner wrote in June 2009 that he had nothing further to offer 
the Veteran at this time.

In January 2009 the Veteran underwent a VA Gulf War examination 
for a chronic multi-system disorder.  The Veteran complained of 
occasional generalized muscle aches, occasional sleep 
disturbance, and frequent headaches.  The examiner noted no 
debilitating fatigue, that fatigue did not last 24 hours or 
longer after exercise, and that no routine daily activities were 
restricted due to fatigue.  It was noted that the Veteran worked 
full-time in a zinc plant for between five to 10 years and had 
lost no time from work during the past year.  The VA examiner did 
not believe that the Veteran had chronic fatigue syndrome, but 
did diagnose fibromyalgia with episodic unexplained fatigue, 
sleep disturbance, headache, and musculoskeletal symptoms.  No 
skin abnormalities or neurologic deficits of the extremities were 
noted.  The VA examiner opined that muscle pain, sleep 
disturbance and fatigue were at least as likely as not caused by 
or a result of the Veteran's fibromyalgia.

In a January 2009 rating decision, the Veteran was granted 
service connection for fibromyalgia and awarded a 10 percent 
disability rating, effective April 30, 2007.

In correspondence dated in March 2009, Dr. B.R.P. noted that he 
had treated the Veteran for more than seven years during which 
time the Veteran had progressively developed more fatigue and 
tiredness and was constantly lethargic.  He described extensive 
medical testing and a diagnosis of sleep apnea and wrote that he 
had not been able to identify any medical condition that might 
cause the Veteran's chronic fatigue.  He concluded that the 
Veteran's symptoms were due to chronic fatigue syndrome and 
prescribed Provigil for daytime fatigue. 

In correspondence dated in October 2009, Dr. B.R.P. noted that 
the Veteran continued to feel fatigued and tired, continued to 
have insomnia, and was now compliant with the CPAP machine.  The 
physician noted no improvement in symptoms and opined that the 
Veteran now suffered from depression in addition to chronic 
fatigue syndrome.  Dr. B.R.P. also opined that the Veteran's 
symptoms "may have some association" with the Veteran's 
inservice exposure to chemicals during the Gulf War.

During his Board hearing, the Veteran testified that he wore a 
mock uniform most of the time he was stationed in Southwest Asia 
because of smoke and cloudy conditions, including burning oil 
wells and the threat of chemical attacks.  He said that he did 
not suffer from fatigue during service, but years after service 
sought treatment from his private doctor.  He also testified that 
he did not think sleep apnea was causing his fatigue.  His wife 
testified that the Veteran was tired a lot and got irritable.  
(See transcript at pp. 3-6, 8).  

Based on the evidence of record, the Board finds that service 
connection for chronic fatigue syndrome, claimed as due to an 
undiagnosed illness, is not warranted.  Under 38 C.F.R. 
§ 3.317(b)(1), fatigue is identified as being a sign or symptom 
that may be a manifestation of an undiagnosed illness or a 
medically unexplained chronic multi symptom illness.  In this 
case, the record contains a diagnosis of chronic fatigue syndrome 
by the Veteran's private physician in 2003.  Even so, the 
correspondence of Dr. B.R.P. indicates that he could not identify 
any known medical condition that caused the Veteran's post-
service fatigue.  Here, the greater weight of the evidence of 
record indicates that the Veteran's fatigue is a manifestation of 
fibromyalgia, as explained by the January 2009 VA examiner, who 
diagnosed fibromyalgia and not chronic fatigue syndrome.  The 
Board notes that the VA rating criteria found under Diagnostic 
Code 5025 used to rate fibromyalgia recognizes associated fatigue 
and sleep disturbance as components of fibromyalgia.  In essence, 
since fatigue has been attributed to a known clinical diagnosis 
of fibromyalgia, this precludes entitlement to service connection 
for fatigue as a separate disorder on a presumptive basis under 
38 C.F.R. § 3.317.

As explained by the RO in the January 2009 rating decision, the 
Veteran's subjective symptoms of sleep disturbance, fatigue, 
headaches, and widespread musculoskeletal pain and tender points 
are the manifestations which support the assignment of a 10 
percent rating for fibromyalgia under Diagnostic Code 5025.  
Hence, chronic fatigue represents a symptom which is specifically 
included in the enumerated rating criteria for fibromyalgia.  To 
the extent that fatigue has been complained of or otherwise 
documented, the Board finds that this is part and parcel of the 
Veteran's service-connected fibromyalgia.

Accordingly, service connection is not warranted on an 
independent basis in this case for chronic fatigue syndrome.  
Essentially, to the extent that any such manifestations exist, 
these symptoms are attributable to a known clinical diagnosis of 
fibromyalgia which is service-connected; as such, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  
To the extent that the claim is for an undiagnosed illness, it is 
one as to which there is no legal entitlement.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317; see Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

With regard to the theory of direct service connection, see 
Combee, 34 F.3d at 1042, the evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  Even though the Board finds the 
Veteran's testimony about his symptoms of fatigue credible, the 
Court has held in Esteban v. Brown, 6 Vet. App. 259 (1994), that 
for purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that none 
of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  Here, it has already been established that 
fatigue is part and parcel of the Veteran's service connected 
fibromyalgia.  Accordingly, service connection for chronic 
fatigue syndrome on a direct basis also is not warranted.

Thus, the preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome and, therefore, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As a layperson the Veteran is only competent to report 
observable symptoms, but not the clinical findings which are 
applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2010).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

Cervical Spine

Historically, service connection for degenerative disc disease of 
the cervical spine was granted in a February 2007 rating decision 
which awarded a 10 percent disability rating, effective August 
26, 2002.  The Veteran filed his current claim for an increased 
disability rating in April 2007.  During the course of the 
appeal, in a January 2009 rating decision, the RO increased the 
disability rating from 10 percent to 20 percent, effective April 
30, 2007.  The Veteran essentially contends that his service-
connected cervical spine disability is more severe than indicated 
by the 20 percent disability rating granted him.  

The Veteran's cervical spine disability is rated under Diagnostic 
Code 5237 for cervical strain.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2010).  Cervical spine disabilities are rated on the 
basis of limitation of motion, with ratings assigned under the 
General Rating Formula for Diseases and Injuries of the Spine.  A 
note following the schedular criteria indicates that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is from 0 to 45 degrees, extension from 0 to 45 degrees, 
left and right lateral flexion from 0 to 45 degrees, and left and 
right lateral rotation from 0 to 80 degrees.  38 C.F.R. § 4.71a.  
In the alternative, a rating can be assigned under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine 
assigns ratings with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  The General 
Rating Formula for Diseases and Injuries of the Spine provides 
that a 20 percent rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or a combined range of motion of the cervical spine not 
greater than 170 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 
disability rating of 30 percent is warranted upon a showing of 
favorable ankylosis of the entire cervical spine or forward 
flexion of the cervical spine of 15 degrees or less.  A 40 
percent rating is warranted if there is unfavorable ankylosis of 
the entire cervical spine.  A 100 percent rating is granted if 
the Veteran has unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.

A November 2007 VA medical record noted that the Veteran had a 
long standing history of chronic cervical pain, but the Veteran 
said that this was now well-controlled after a private physician 
prescribed Celebrex.  Full range of motion of the neck was noted.

The Veteran underwent a VA examination in April 2008.  The 
Veteran complained that stiffness and neck pain had worsened 
during the past year.  He said pain was worse in the morning and 
that it radiated into the right arm and into the index finger 
causing numbness and tingling.  The examiner noted no cervical 
spine ankylosis or incapacitating episodes.  

Range of motion of the cervical spine measured as follows: 
flexion to 25 degrees, extension to 10 degrees, bilateral lateral 
flexion to 20 degrees, and bilateral lateral rotation to 40 
degrees.  Pain was noted with both active and passive range of 
motion.  No additional limitation of motion was noted due to 
repetitive use.  X-ray studies showed mild spondylosis at several 
levels without evidence for any acute osseous abnormality.  
Diagnosis was degenerative cervical spondylosis at C4-C7 with 
mild stenosis and right C6 radiculopathy.  Mild and moderate 
effects were noted for the Veteran's usual daily activities.  

A June 2009 VA medical record noted that the Veteran was seen at 
a clinic for exacerbation of neck muscle pain.  It had recurred 
for the past two weeks.  The pain increased when he tried to 
raise his arms above his head.  A private magnetic resonance 
imaging (MRI) scan of the cervical spine done in 2008 showed C5-
6, C7-T1 spondylitic disc changes with osteophyte formation with 
mild neuroforaminal stenosis bilaterally and small posterior disc 
protrusion at C6-7 with facet degenerative changes at C6-7 and 
C5-6.  While tenderness of the neck muscles was noted, the 
examiner found no jugular venous distention.  Degenerative joint 
disease of the cervical spine was assessed and the Veteran was 
referred to physical therapy.

The Veteran underwent a VA Gulf War examination in January 2009.  
The examiner noted no neurologic deficits.  

During his April 2010 Board hearing, the Veteran testified that 
he could not move his head more than 25 or 35 percent one way or 
the other without pain.  He said it felt like he had a "hitch" 
in his neck that was caught when he turned.  He said that he 
could bend down, but that it hurt to lift his head up.  (See 
transcript at pp. 10-11).  

Based on the evidence of record, the Board finds that a rating in 
excess of 20 percent for the Veteran's degenerative disc disease 
of the cervical spine is not warranted.  The medical evidence of 
record does not show that his service-connected neck symptoms 
meet the criteria for the next higher, or 30 percent rating.  

A disability rating of 30 percent is warranted upon a showing of 
favorable ankylosis of the entire cervical spine or forward 
flexion of the cervical spine of 15 degrees or less.  None of the 
medical evidence of record during the appeal period found the 
Veteran to have forward flexion of 15 degrees or less.  
Additionally, the April 2008 VA examiner did not find ankylosis 
of the cervical spine.

With respect to intervertebral disc syndrome, under Diagnostic 
Code 5243, based on incapacitating episodes, a 40 percent rating, 
which is the next higher rating possible after the 20 percent 
rating, would require incapacitating episodes of a total duration 
of at least four weeks but less than six weeks during the past 12 
months, with an "incapacitating episode" defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.  No evidence shows that the 
Veteran had incapacitating episodes prescribed by a physician or 
as part of a physician's treatment for his service-connected neck 
disability.  There is also no evidence that the Veteran was ever 
hospitalized for this disability.

It is necessary to consider, along with the schedular criteria, 
functional loss due to flareups of pain, fatigability, 
incoordination, pain on movement and weakness.  DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  According to the April 2008 VA 
examiner, while pain was noted with both active and passive range 
of motion, no additional limitation of motion was measured with 
repetitive use.  The Board finds that there is little evidence of 
functional impairment as a result of cervical spinal 
symptomatology, and any such impairment was contemplated by the 
RO when granting the 20 percent disability rating.  In this 
regard, the record does not indicate any findings of a loss of 
range of motion during the appeal period to warrant an increase 
from 20 percent.  

The Board also must evaluate any associated objective 
neurological abnormalities separately under an appropriate 
diagnostic code.  Under Note 1 of the General Rating Formula, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
rated under an appropriate diagnostic code.  As explained below 
in the Remand section, the Veteran should be provided a further 
VA examination to determine whether the C6 radiculopathy noted 
during the April 2008 VA examination entitles the Veteran to a 
separate rating for radiculopathy or peripheral neuropathy of the 
upper extremities.  

As noted above, the Veteran is competent to report his symptoms 
relating to his cervical spine.  The Board is aware of the 
Veteran's assertions as to stiffness or a "hitch" in his neck, 
radiating neck pain, and difficulty in raising his arms above his 
head.  The Board has considered the Veteran's assertions, and 
finds they are credible or persuasive regarding possible upper 
extremity neuropathy or radiculopathy.  To that extent, the 
matter of a possible separate rating is being remanded for 
further development as noted below.  However, his contentions as 
to stiffness do not support his claim for a higher rating for his 
service-connected neck disability in view of the objective 
medical evidence found on VA examination, such as range of 
motion, which does not meet the diagnostic criteria for a rating 
in excess of 20 percent.  

To the extent that the Veteran has asserted that he warrants a 
higher rating for his neck disability, the Board finds that the 
preponderance of the evidence is against the claim.  Therefore, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for a 
disability rating in excess of 20 percent for his service-
connected degenerative disc disease of the cervical spine is 
denied.

The Board also should consider, under Hart v. Mansfield, 21 Vet. 
App. 505 (2007), whether a staged rating is appropriate.  The 
possibility of an assignment of a separate rating for any 
neuropathy or radiculopathy as the result of the Veteran's 
cervical spine disability is being remanded back to the RO for 
additional evidentiary development.  Otherwise, the evidence of 
record does not indicate the Veteran's entitlement to a higher 
schedular rating for his neck disability during the period on 
appeal.  

Finally, the disability does not warrant referral for 
extraschedular consideration.  In exceptional cases where 
schedular ratings are found to be inadequate, consideration of an 
extraschedular rating is made.  38 C.F.R. § 3.321(b)(1).  There 
is a three-step analysis for determining whether an 
extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in the 
rating schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule.  Id.  
If not, the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; see 
also 38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to exist, 
the third step is to refer the case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for a determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extraschedular 
rating.  Id. 

In this case, there has been no showing that the Veteran's 
disability picture for his neck could not be contemplated 
adequately by the applicable schedular rating criteria discussed 
above.  The criteria provide for higher ratings, but as has been 
explained thoroughly herein, the currently assigned rating 
adequately describes the severity of the Veteran's symptoms for 
this disability during the period of appeal and the possibility 
of assignment of a separate rating for neuropathy or 
radiculopathy of the upper extremities will be remanded for 
development.  Given that the applicable schedular rating criteria 
are adequate, the Board need not consider whether the Veteran's 
neck disability picture includes such exceptional factors as 
periods of hospitalization and interference with employment.  
Referral for consideration of the assignment of a disability 
rating on an extraschedular basis is not warranted.  See Thun, 22 
Vet. App. at 111.


ORDER

New and material evidence having been submitted, the claim for 
service connection for chronic fatigue syndrome, claimed as due 
to an undiagnosed illness, is reopened.  To this extent and to 
this extent only, the appeal is granted.

Service connection for chronic fatigue syndrome, claimed as due 
to an undiagnosed illness, is denied.

Entitlement to a rating in excess of 20 percent for degenerative 
disc disease of the cervical spine is denied.


REMAND

Unfortunately, a remand is required for the remaining issue on 
appeal.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c) (2010).

During his April 2008 VA examination of the cervical spine 
disability, the Veteran complained of pain radiating into his 
right arm and index finger causing numbness and tingling.  The VA 
examiner diagnosed degenerative cervical spondylosis at C4-C7 
with mild stenosis and right C6 radiculopathy.  The physician-
examiner noted that stenosis was affecting the musculocutaneous 
nerve to the biceps muscle; however, neurologic results showed 
what appeared to be normal sensory and motor functions for the 
upper extremities.  In June 2009 at a VA clinic, the Veteran 
complained of increased pain when he tried to raise his arms 
above his head.  

At present, VA lacks sufficient information to determine whether 
the Veteran is entitled to a separate rating for an objective 
neurologic abnormality secondary to the Veteran's service-
connected degenerative disc disease of the cervical spine.  See 
38 C.F.R. § 4.71a, General Rating Formula, Note 1.  

A remand is required in this case primarily to request additional 
evidentiary development.  Accordingly, the Board finds that the 
Veteran should be afforded a VA examination in order to verify 
the current severity of his C-6 radiculopathy and facilitate 
analysis under the rating criteria applicable in this matter, 
possibly Diagnostic Code 8510 for rating the peripheral nerves of 
the upper radicular fifth and sixth cervicals.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will review the Veteran's 
claims file and shall take such additional 
development action as it deems proper with 
respect to a separate rating for any 
neurologic manifestations of degenerative 
disc disease of the cervical spine, including 
notification of the information and evidence 
needed to substantiate such claim under the 
Veterans Claims Assistance Act of 2000 
(VCAA).  

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent and severity of any right 
and left sided neuropathy or radiculopathy of 
the upper extremities, to include that which 
may be affected by the musculotaneous nerve 
to the biceps muscle, as identified by the 
April 2008 VA examiner.  The Veteran's claims 
folder shall be furnished to the examiner, 
who shall indicate in the examination report 
that he or she has reviewed the claims file.  
Any tests or studies deemed necessary by the 
examiner shall be conducted.  All findings 
shall be reported in detail.  The examiner 
shall identify all residuals attributable to 
the Veteran's service-connected cervical 
spine disability, to include any muscle, 
orthopedic, or neurological residuals.  

In this regard, when determining the extent 
of the Veteran's right and left sided 
neuropathy or radiculopathy of the upper 
extremities, the examiner shall identify the 
nerve or nerves affected, and determine 
whether the Veteran has complete paralysis, 
incomplete paralysis, neuritis, or neuralgia 
of a peripheral nerve in conjunction with his 
service-connected cervical spine disability.  
If the examiner finds that the Veteran has 
incomplete paralysis of a peripheral nerve, 
then he or she should make a specific finding 
as to whether that incomplete paralysis is 
best described as mild, moderate, or severe, 
describing the symptomatology associated 
therewith.  

The examiner shall also specifically discuss 
the severity of any muscle impairment and 
residuals thereof, and identify all of the 
muscle groups involved.  The examiner shall 
also state whether there are any orthopedic 
residuals, such as limitation of motion, 
associated with the Veteran's service-
connected cervical spine disability, and 
identify the specific joints involved.

3.  When the development requested has been 
completed, the issue should be reviewed by 
the RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


